Exhibit 10.1 –

Amendment No. 4 dated December 30, 2016 to Employment Agreement between Farmers
Capital Bank Corporation and Lloyd C. Hillard, Jr., dated December 10, 2012 (as
amended by amendment No. 1 dated November 26, 2013, Amendment No. 2 dated
December 8, 2014, and Amendment No. 3 dated December 7, 2015)

 

AMENDMENT NO. 4

Dated as of December 30, 2016

to

Employment Agreement

Between

Farmers Capital Bank Corporation

and

Lloyd C. Hillard, Jr.

Dated December 10, 2012

As amended by Amendment No. 1 Dated November 26, 2013,

Amendment No. 2 Dated December 8, 2014 and Amendment No. 3

Dated December 7, 2015

 

Farmers Capital Bank Corporation (“Company”) and Lloyd C. Hillard, Jr.
(“Employee”) (Collectively the “Parties”) agree as follows:

 

PRELIMINARY STATEMENT

 

The Parties entered into a certain Employment Agreement dated December 10, 2012,
as amended by Amendment No. 1 dated November 26, 2013, Amendment No. 2 dated
December 8, 2014 and Amendment No. 3 dated December 7, 2015 (as amended, the
“Agreement”). The Parties have agreed to amend the Agreement in the manner set
forth below.

 

Section I.      Cross-Reference and Definitions.

 

(a) Reference is made to the agreement. Upon and after the effective date of
this Amendment all references to the Agreement in that document, or in any
related document, shall mean the Agreement as amended by this Amendment. Except
as expressly provided in this Amendment, the execution and delivery of this
Amendment does not and will not amend, modify or supplement any provision of, or
constitute a consent to or waiver of any noncompliance with the provision of,
the Agreement, and, except as specifically provided in this Amendment, the
Agreement shall remain in full force and effect.

 

(b) Unless otherwise defined herein, terms used in this Amendment which are
defined in the Agreement shall have the same meaning herein as therein.

 

Section II.     Amendments.

 

(A) Section 4 of the Agreement is hereby amended as of the date hereof by adding
the following sub-sections:

 

(a) If there is a change in control of the Company, Executive will get a payment
equal to the Balance of his Employment Agreement, payable at closing of such
transaction. Executive, at his sole discretion, may negotiate with the new owner
of the Company for continued employment with the new entity.

 

 
 

--------------------------------------------------------------------------------

 

 

(b) Executive may at any time, at his sole discretion, with a 180 day written
notice, retire and receive the balance owed under his employment agreement. Such
written notice will be given to the Chairman of the Board of the Company.

 

(c) If Executive selects either option for a payout, Executive will willingly
execute a comprehensive release and settlement of claims agreement to be
prepared by appropriate representatives of the company.

 

Section III.    Governing Law. This Amendment shall be construed in accordance
with, and governed by, the laws of the Commonwealth of Kentucky, without
reference to its principles of conflicts of law or choice of law.

 

Section IV.   Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto into separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties and their respective successors and assigns and all of which
taken together shall constitute one and the same Agreement.

 

Section V.     Binding Effect; Benefit. This Amendment shall be binding on, and
inure to the benefit of, the parties hereto, and their respective heirs, legal
representatives and permitted assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, or have
caused the Amendment to be executed by their duly authorized officers or agents,
all as of the day and year first above written.

 

 

FARMERS CAPITAL BANK CORPORATION

 

 

 

 

 

 

 

By:

/s/ Terry Bennett                      

 

 

R. Terry Bennett



Chairman of the Board

 

 

 

 

 

 

 



LLOYD C. HILLARD, JR.

 

 

 

 



      /s/ Lloyd C. Hillard, Jr.                       Lloyd C. Hillard, Jr.

 